COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Eugenia Woodard v. Fortress Insurance Company and Ronnie Elmore,
                          D.D.S.

Appellate case number:    01-14-00792-CV

Trial court case number: 2014-09985

Trial court:              215th District Court of Harris County

       It is ORDERED that Appellant Eugenia Woodard’s motion for rehearing is denied.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court

Panel consists of Justices Jennings, Higley, and Huddle.


Date: March 19, 2015